,
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                     V.                                 (For Offenses Committed On or After November 1, 1987)

                   ISMAEL ESPJNOZA-SUAZO (I)                               Case Number:          19CR2308-CAB

                                                                        DONALD L. LEVJNE
                                                                        Defendant's Attorney
    USM Number                       62463298
     • -                                                                                                            NOV l 4 2019
    THE DEFENDANT:
    lZl pleaded guilty to count(s)        ONE(!) OF THE ONE-COUNT INFORMATION                                 CLERK, U.S. DISTRICT COURT

    D   was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
    Title & Section                   Nature of Offense                                                                 Number(s)
    8 USC 1326                        REMOVED ALIEN FOUND lN THE UNITED STATES                                              I




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D    The defendant has been found not guilty on count( s)

    D   Count(s)                                                  is         dismissed on the rnotion of the United States.

         Assessment: $100.00-WAIVED.


    D    NTA Assessment*: $
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    lZl No fine                  •    Forfeiture pursuant to order filed                                           , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                       HON. Cathy Ann Bencivengo
                                                                       UNITED STATES DISTRICT JUDGE
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   ISMAEL ESPINOZA-SUAZO (1)                                                 Judgment- Page 2 of2
 CASE NUMBER:                 19CR2308-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TEN (10) MONTHS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •    at
                     --------- A.M.                               on-----.,..--------------
           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the. Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

          Defendant delivered on                                             to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                           19CR2308-CAB
